                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

DAMIEN SHARELL HOWARD,                *
                                      *
       Petitioner,                    *
                                      *
vs.                                   * CIVIL ACTION NO. 17-00196-JB-B
                                      *
CYNTHIA STEWART,                      *
                                      *
       Respondent.                    *

                                  ORDER

       After due and proper consideration of all portions of this

file   deemed   relevant   to   the   issues   raised,   and   a   de   novo

determination of those portions of the Report and Recommendation

to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

October 29, 2019 (Doc. 20) is ADOPTED as the opinion of this Court.

       DONE this 2nd day of December, 2019.


                                        /s/ JEFFREY U. BEAVERSTOCK
                                        UNITED STATES DISTRICT JUDGE
